Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  replace “the valve” with – the electronic valve – at line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (5,077,503) in view of Perkins (8,080,909).
Regarding claim 1, Tamura et al. shows a valve comprising: the valve (Fig. 2) for an electric vehicle (column 1, line 17) for draining condensation from an electric motor (Fig. 1) wherein the valve is designed to allow movement of fluid in one direction only.
Tamura et al. does not show wherein the valve is designed to be controllable electronically.
Perkins shows wherein the valve (94, Fig. 13-15) is designed to be controllable electronically for the purpose of controlling the valve automatically.
	Since Tamura et al. and Perkins are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the valve being controllable electronically as taught by Perkins for the purpose discussed above.
Regarding claim 2, Perkins also shows wherein the electronic valve is set up to be adjustable from a first position to at least one second position, wherein the electronic valve is set up to seal the electric motor in the first position and to discharge condensation from the electric motor in the second position (open and close).
Regarding claims 3 and 11, Tamura et al. also shows wherein the valve is formed on the bottom of the electric motor (Fig. 2).
Regarding claim 7, Tamura et al. also shows an electric motor for an electric vehicle comprising: at least one valve (Fig. 2) for draining condensation from an electric motor .
Tamura et al. does not show the use of electronic valve wherein the valve is designed to be controllable electronically.
Perkins shows wherein the valve (94, Fig. 13-15) is designed to be controllable electronically for the purpose of controlling the valve automatically.
	Since Tamura et al. and Perkins are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the valve being controllable electronically as taught by Perkins for the purpose discussed above.
Allowable Subject Matter
Claims 4-6, 8-10, and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the valve, wherein the electronic valve is set up to automatically switch to the second position each time the electric motor starts, and to discharge condensation automatically as recited in claims 4 and 12; wherein the electronic valve is set up to be switchable at intervals, where the intervals are preset or manually adjustable as recited in claims 5, 13 and 14; wherein the electronic valve is controllable based on a quantity of water, in particular condensation, detected by at least one sensor arranged in the electric motor as recited in claims 6, 16 and 17; wherein the electric motor comprises at least one sensor which is set up for detecting a quantity of water, in particular a quantity of condensation as recited in claim 8.  Claims 9, 10,  15, 18, 19 and 20 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



11/30/2022

/DANG D LE/Primary Examiner, Art Unit 2834